DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 03/22/2022, claims 54-77 are pending.
Claims 54, 68, and 69 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54-55 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish (US 4684781 A, newly cited) in view of Pfitzner (US 20140175071 A1, newly cited)
Regarding claim 54, Frish discloses
A method for laser microwelding a first material to a second material (“a process for using laser induced pressure wave effects for bonding a variety of different metallic foils onto metallic substrates”, see col.1, lines 39-41), which method comprises:
placing a first metal part comprising the first material (foil layer 50, see fig.2) on a second metal part comprising the second material (substrate 52, see fig.2), 

    PNG
    media_image1.png
    603
    569
    media_image1.png
    Greyscale

Figure 2 of Frish
providing a laser (laser system 42, see fig.2) for emitting a laser beam (beam 46) in the form of laser pulses (see fig.2 and col.3, lines 36-39: “… pulses in the laser system 42…)”, 
providing a scanner (scan optics 40, see fig.2) for scanning the laser beam (beam 46) with respect to a surface (surface 48) of the first metal part (foil layer 50, see fig.2), 
providing an objective lens (lens system 44, see fig.2) for focusing the laser pulses (pulses from the laser system 42, see fig.2) onto the surface (col.3, lines 31-35: “a laser system 42… is focused through a lens system 44 with the resulting converging beam 46 scanned across a surface 48 of a foil layer 50”), and 
providing a controller (trigger system 54) that is adapted to control the scanner (scan optics 40) such that 

focusing the laser pulses (pulses from the laser system 42, see col.3, lines 36-39) with a spot size (size of the pulses from the laser system 42) and a pulse fluence (fluence of the pulse from the laser system 42) that cause the formation of a weld (bonding between the foil layer 50 and the substrate 52, see fig.2 and col.1, lines 40-41: “using laser induced pressure wave effects bonding a variety of different metallic foils onto metallic substrates”) comprising at least one microweld (spot 56, see fig.2. col 2, lines 37-40 recites: “An entire foil may be bonded to a substrate by scanning the laser beam, or by moving the substrate, so that the beam is applied in successive spots to the entire foil area”) in the form of a welding pattern (see welding pattern created by the spot 56 in the scan lines 58 in fig.2) defined parallel to the surface (surface 48); 

the laser pulses have pulse widths between 1 ns and 3000ns (see col.3, lines 49-51: “The laser pulse duration is measured in small fractions of a microsecond or longer, typically 30 nanoseconds for the neodynium laser”); 
the first material (foil layer 50) is a first metal (“tantalum foil”, see col.4, lines 14-23); 
the second material (substrate 52) is a second metal (“copper”, see col.4, lines 14-23) which is different from the first metal (“tantalum foil”); and 
the weld is autogenous (See fig.2, the entire foil 50 is directly bonded to the substrate 52 without the need of any filler).  
Frish does not explicitly disclose
providing a controller that is adapted to control the scanner such that the scanner moves the laser beam with respect to the surface, characterized by
 moving the laser beam with respect to the surface,

the microweld has a characteristic feature size of between 20µm and 400µm.
However, Pfitzner discloses a method for detecting defects in a weld seam during a laser-machining process, comprising:
providing a controller (control unit 32, see fig.1) that is adapted to control the scanner (scan head 12, see fig.1 and para.0045-0046, 0049) such that the scanner (scan head 12) moves the laser beam (laser beam 14) with respect to the surface (surface of the workpiece 18, see fig.2 and para.0045-0046: “the laser beam 14 can be moved … by an additionally overlaid (if applicable, robotics-based) movement of the scan head 12 along or about its axes of movement 16 over the workpieces”) characterized by 
moving the laser beam (laser beam 14) with respect to the surface (surface of the workpiece 18, see figs.1-2 and para.0045-0046) 

    PNG
    media_image2.png
    560
    544
    media_image2.png
    Greyscale

Figure 1 of Pfitzner
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the control unit (“controller”) and the teachings as taught by Pfitzner into Frish invention, such that the controller that is adapted to control the scanner such that the scanner moves the laser beam with respect to the surface, characterized by moving the laser beam with respect to the surface. It provides a fast and simple way to move the laser beam by the scanner over workpieces to be welded to one another. The workpieces do not need to be moved during the welding process. It is safe and convenient when working with large workpieces.
Furthermore, Frish discloses 
the microweld has a characteristic feature size of between 20µm and 400µm (see col.3, lines 54-55 recite: “The focusing produces a small spot size, typically 300 by 700 microns”. Thus, the spot size can be 300 micron (=300 µm), which is between 20µm and 400µm).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the size 300 micron of Frish for the spot 56 (equivalent to the claimed “microweld”), which is between the claimed 20µm and 400µm. Doing so allows the bonding between the metallic foil and metallic substrate to have desired size(s) and bond strength(s).
Regarding claim 55, the modification of Frish in view of Pfitzner further discloses the moving of the laser beam (laser beam 14 of Pfitzner) with respect to the surface of the first metal part (surface of the workpiece 18, see figs.1-2 and para.0045-0046, 0018 of Pfitzner) is such that the weld ((bonding between the foil layer 50 and the substrate 52, see fig.2 of Frish) has a width between 0.5mm and 7mm (see col.3, lines 54-55 of Frish recite: “The focusing produces a small spot size, … 700 microns”. Thus, the width of weld can be 700 micron (=0.7 mm).  
Regarding claim 64, Frish further discloses the laser is a nanosecond laser (see col.3, lines 49-51: the neodynium laser emits pulses with 30 nanosecond duration(s)).  

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish in view of Pfitzner as applied to claim 54, and further in view of Hosoya (US 20090223940A1, previously cited).
Regarding claim 56, the modification discloses substantially all the claimed limitations as set forth.
Frish does not explicitly disclose the laser is operated to form a plurality of melt pools in the first metal part and a plurality of heat stakes in the second metal part, wherein each heat stake extends from a different one of the melt pools and has a distal end, and the method including adapting the controller to space the focussed spots apart by a distance that is small enough to cause the melt pools to overlap and that is large enough to ensure the distal end of the heat stakes are distinct and separate from each other in at least one direction.  
Hosoya discloses a method for welding different metallic thin plates, comprising:
the laser (laser beam LB, see fig.4A-B) is operated to form a plurality of melt pools (welding areas 3, see figs.4A-B) in the first metal part (positive-electrode terminal 1, see figs.4A-B) and a plurality of heat stakes (molten parts 3a, see figs.4A-B) in the second metal part (negative-electrode terminal 2, see figs.4A-B), wherein each heat stake (molten part 3a, see figs.4A-B)  extends from a different one of the melt pools (welding area 3, see figs.4A-B) and has a distal end (see figs.4A-B), 
and the method including adapting the controller (it is clear that there is an controller to control the operation of the laser in Hosoya) to space focussed spots (output of the laser beam LB, see fig.4A-B) apart by a distance that is small enough to cause the melt pools (welding areas 3, see figs.4A-B) to overlap (see fig.4A, the welding areas 3 is overlapped) and that is large enough to ensure the distal end of the heat stakes (molten parts 3a, see figs.4A-B are distinct and separate from each other in at least one direction (see fig. 4B, the distal end of the molten parts 3a are distinct and separate from each other in y direction).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser system and controller of Frish to include the teachings as taught by Hosoya. Doing so allows to weld different metallic materials effectively.
Claims 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish in view of Pfitzner as applied to claim 54, and further in view of Dunias (US 20060249487 A1, newly cited)
Regarding claim 57, the modification discloses substantially all the claimed limitations above, except the controller is operated to select a first laser signal to create a melt pool on the surface, a second laser signal to initiate welding of the first metal part to the second metal part, and a third laser signal to weld the first metal part to the second metal part to form the microweld.  
Dunias discloses method and a device for laser spot welding, comprising:
the controller (controller hardware, see para.0048) is operated to select a first laser signal (signal of the laser 6 at the time having the melting phase, see fig.2B-3) to create a melt pool on the surface (see fig.2B, melt pool 8 is created on the surface of the upper plate 1), a second laser signal (signal of the laser 6 at the time having the heat conduction weld, see fig.2C) to initiate welding of the first metal part to the second metal part (see fig.2C, the plates 1,2 start to weld to each other), and a third laser signal (signal of the laser 6 at the time having key-hole phase, see fig.2B-3) to weld the first metal part to the second metal part to form the microweld (key-hole spot weld is formed to weld plates 1,2, see fig.2D).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of Frish, as modified by Pfitzner,  to include the teachings as taught by Dunias such that the controller is operated to select a first laser signal to create a melt pool on the surface, a second laser signal to initiate welding of the first metal part to the second metal part, and a third laser signal to weld the first metal part to the second metal part to form the microweld.  Doing so allows to improve the quality of the resulting spot weld (see para.0004 of Dunias).
 Regarding claim 58, Frish does not explicitly disclose the second laser signal is selected to have a plurality of pulses characterized by a pulse width that is greater than 100ps.  
However, the modification Frish in view of Dunias further discloses the second laser signal (signal of the laser 6 at the heat conduction weld, see fig.2C of Dunias) is selected to have a plurality of pulses (pulses of the laser beam in the combo Frish and Dunias) characterized by a pulse width that is greater than 100ps (see col.3, lines 49-54 of Frish).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the pulse duration/ pulse width of Frish in the combo Frish and Dunias such that the second laser signal is selected to have a plurality of pulses characterized by a pulse width that is greater than 100ps. Doing so ensures the bonding between the different metallic materials is formed effectively.
Regarding claim 59, Frish/ Dunias does not explicitly disclose the second laser signal is selected to have a peak power which is greater than a peak power of the third laser signal.  
However, the modification Frish in view of Dunias further discloses the second laser signal (very high intensity laser pulse 116, see fig.4 of Frish) is selected to have a peak power (see intensity in fig.4 of Frish) which is greater than a peak power of the third laser signal (intensity of the moderate intensity laser pulse 98, see fig.4 of Frish).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the intensity/ peak power of the laser pulses of Frish in the combo Frish and Dunias such that the second laser signal is selected to have a peak power which is greater than a peak power of the third laser signal. The second laser signal allows to have melting and mixing effect at the interface to initiate welding of the first metal part to the second metal part (see col.5, lines 33-37 of Frish), and the third laser signal produces a mechanical melting at the interface resulting in a good bond (See col.5, lines 10-13 of Frish).
Regarding claim 60, Frish/ Dunias does not explicitly disclose at least one of the first, second and third laser signals is selected to inhibit the formation of intermetallics.  
However, the modification Frish in view of Dunias further discloses at least one of the first, second and third laser signals (laser pulse 72, see fig.4 of Frish) is selected to inhibit the formation of intermetallics (See col 4., lines 43-56). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the laser pulse 72 of Frish in the combo Frish and Dunias so that it is selected to inhibit the formation of intermetallics. Doing so avoids overall melting of the foil at the pre-melting phase (See col 4, line 43-47 of Frish and fig.2B of Dunias).
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner/ Dunias as applied to claim 57, and further in view of Coleman (US 20020039517 A1, previously cited)
Regarding claim 61, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner/ Dunias does not explicitly disclose at least one of the first, second and the third laser signals is selected to improve the smoothness of a surface of the weld.  
Coleman discloses a method of manufacturing a structural assembly, comprising:
A signal from a laser is selected to improve the smoothness of a surface of the laser weld (para.0046 recites: “if necessary, by glazing both sides of the weld bead 36 with a laser, as opposed to machining the weld bead, to remove any remaining stress concentration details and thereby provide a smooth finished surface having improved fatigue characteristics”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify at least one of the first, second and the third laser signals in the combo Frish, Pfitzner, and Dunias so that it is selected to improve the smoothness of a surface of the weld as taught by Coleman , in order “to remove any remaining stress concentration details and thereby provide a smooth finished surface having improved fatigue characteristics” (see para. 0046 of Coleman).
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner/ Dunias as applied to claim 57, and further in view of JP 2010264494 A, hereinafter ‘494 (newly cited)
Regarding claim 62, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner/ Dunias does not explicitly disclose the welding process is one that forms a key hole, the method including providing a fourth laser signal which is selected to close the key hole.  
‘494 discloses device and method for laser beam machining, comprising:
the welding process is one that forms a key hole (keyhole at the processing point 160, see fig.3), the method including providing a fourth laser signal which is selected to close the key hole (Notes: in para.0155 of the current application, “ FIG. 24, which laser signal 240 is selected to close the key hole 133. The average power 153 of the fourth laser signal 240 may be reduced with time”. Thus, the power of  the fourth laser signal is reduced to perform the claimed function “close the key hole”. In ‘494, page 10, para.2, the power density (spot diameter) of the laser beam can be adjusted to make the keyhole shallower. Thus, it would be obvious to use the teachings of ‘494 in the combo Frish, Pfitzner, and Dunias such that the fourth laser signal is included to close the key hole by adjusting the power density of the laser beam).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combo Frish, Pfitzner, and Dunias to include the welding process is one that forms the  key hole and incorporate the fourth laser signal, wherein the power density of this signal is adjusted to close the key hole as taught by ‘494. Doing so allows to adjust the depth the welding spots. 
Claims 63, 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner/ Dunias as applied to claim 57, and further in view of Negoita (US 20160161752 A1, previously cited)
Regarding claim 63, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner/ Dunias does not explicitly disclose the laser beam is characterized by a beam quality M2 less than 4.  
Negoita discloses a device for wavelength combining of laser beams, including:
the laser is characterized by a beam quality M2 less than 4, preferably less than 2, and more preferably less than 1.3 (Para.0075 recites: “the individual laser emitters of the laser bar have a beam quality factor M.sup.2 in the SA direction of less than 2.0, preferably of less than 1.5, in particular of less than 1.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in the combo Frish, Pfitzner, and Dunias to include the laser is characterized by a beam quality M2 less than 4 as taught by Negoita so that “they can be spectrally stabilised to an extremely narrow line width, which has a significant effect on spectral brilliance” (See para.0075 of Negoita).
Regarding claim 76, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner/ Dunias does not explicitly disclose the laser is characterized by a beam quality M2 less than 2.  
Negoita further discloses a device for wavelength combining of laser beams, including:
the laser is characterized by a beam quality M2 less than 2 (Para.0075 recites: “the individual laser emitters of the laser bar have a beam quality factor M.sup.2 in the SA direction of less than 2.0, preferably of less than 1.5, in particular of less than 1.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in the combo Frish, Pfitzner, and Dunias to include the laser is characterized by a beam quality M2 less than 2 as taught by Negoita so that “they can be spectrally stabilised to an extremely narrow line width, which has a significant effect on spectral brilliance” (See para.0075 of Negoita).
Regarding claim 77, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner/ Dunias does not explicitly disclose the laser is characterized by a beam quality M2 less than 1.3.  
Negoita discloses a device for wavelength combining of laser beams, including:
the laser is characterized by a beam quality M2 less than 1.3 (Para.0075 recites: “the individual laser emitters of the laser bar have a beam quality factor M.sup.2 in the SA direction of less than 2.0, preferably of less than 1.5, in particular of less than 1.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in the combo Frish, Pfitzner, and Dunias to include the laser is characterized by a beam quality M2 less than 1.3 as taught by Negoita so that “they can be spectrally stabilised to an extremely narrow line width, which has a significant effect on spectral brilliance” (See para.0075 of Negoita).
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner as applied to claim 54, and further in view of Wersborg (US 20130178952 A1, previously cited)
Regarding claim 65, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner does not explicitly disclose the laser is characterized by a wavelength between 1000nm and 3000nm.  
Wersborg discloses a deep penetration type (keyhole mode) welding method (see para.0004), comprising:
the laser is characterized by a wavelength between 1000nm and 3000nm (see para.0074: “a wavelength of 1,064 nm.”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Frish to include the laser is characterized by a wavelength between 1000nm and 3000nm as taught by Wersborg, for the purpose of “creating a pulsed output beam” as desired (see para.0075 of Wersborg).
Claims 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner as applied to claim 54, and further in view of Nagashima (US 20060237402 A1)
Regarding claim 66, the modification discloses substantially all the claimed limitations.
Frish / Pfitzner does not explicitly disclose forming a hole in the first material with the laser; melting at least one of the first and the second materials with the laser; and flowing at least one of the first and the second materials into the hole.  
Nagashima discloses Laser Welding Method And Laser Welding Apparatus, comprising:
forming a hole (“keyhole”, see fig.12 and para.0061) in the first material (W, see fig.12) with the laser (laser beam LB, see fig.12); 
melting at least one of the first and the second materials (para.0061 recites: “the metal melts around the keyhole”) with the (laser beam LB, see fig.12); 
and flowing at least one of the first and the second materials into the hole (para.0061 recites: “the melted material flows into the hole and solidifies”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bonding of Frish to include the step of forming a hole in the first material with the laser; melting at least one of the first and the second materials with the laser; and flowing at least one of the first and the second materials into the hole of Nagashima, in order to improve the welding quality.
Regarding claim 67, the modification discloses substantially all the claimed limitations, except the first material and the second material remain substantially unmixed in the weld.  
Frish further discloses the first material (foil 60, see fig.3) and the second material (substrate 62, see fig.3) remain substantially unmixed in the weld (see col. 4, lines 55-56: “the resulting thermal wave 78 is too weak to produce any melting or alloying at the interface 64.”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combo Frish, Pfitzner, and Nagashima to include the first material and the second material remain substantially unmixed in the weld. Doing so allows to produce a weak bond between the different metals as needed.
Claims 68 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner/ Nagashima as applied to claim 66, and further in view of Yang (US 20170239750 A1)
Regarding claim 68, the modification discloses substantially all the claimed limitations, except the hole is formed by pulsing the laser such that at least some of the first material is injected into the second material to form a zone comprising the first material surrounded by the second material.  
Yang discloses a method of laser welding metal workpieces, comprising:
the hole (keyhole 56, see fig.2) is formed by pulsing the laser (laser beam 26, see fig.2) such that at least some of the first material (workpiece 12, see fig.2) is injected into the second material (workpiece 14, see fig.2) to form a zone (molten weld pool 58 , see fig.2) comprising the first material  (workpiece 12, see fig.2) surrounded by the second material (workpiece 14).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Frish invention, as modified by Pfitzner and Nagashima, to include the teachings as taught by Yang such that the hole is formed by pulsing the laser such that at least some of the first material is injected into the second material to form a zone comprising the first material surrounded by the second material. It results in a metallurgical joint between the workpieces effectively (See para.002 of Yang).
Regarding claim 70, Frish further discloses the first material (foil layer 50, see fig.2) has a bottom surface (bottom surface) that is closer to the second material (substrate 52) than the surface of the first metal part (surface 48 of the foil layer 50), except the hole has a width at the surface of the first metal part and a width at the bottom surface, wherein the width at the surface of the first metal part is wider than the width at the bottom surface, and the method includes the step of flowing the second material into the hole.  
Yang discloses a method of laser welding metal workpieces, comprising:
the hole (keyhole 56, see fig.2) has a width at the surface of the first metal part (top surface of the workpiece 12) and a width at the bottom surface (bottom surface of the workpiece 12), wherein the width at the surface of the first metal part (top surface of the workpiece 12) is wider than the width at the bottom surface (bottom surface of the workpiece 12, see fig.2), and the method includes the step of flowing the second material into the hole (See para.0020, the workpiece 14 flows into the key holes that eventually cools and solidifies into the weld joint 44, see fig.1).

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner/ Nagashima as applied to claim 66, and further in view of JP 2015000414 A, hereinafter ‘414
Regarding claim 69, the modification discloses substantially all the claimed limitations, except the hole is formed by first forming a hole that does not penetrate through the first material, and then pulsing the laser such that at least some of the first material is injected into the second material to form a zone comprising the first material surrounded by the second material
‘414 discloses a laser welding method, comprising:
the hole (keyhole 6, see fig.4) is formed by first forming a hole ((keyhole 6, see fig.4) that does not penetrate through the first material (plate 1, see fig.4 at t=2ms), and then pulsing the laser (laser 5, see fig.5) such that at least some of the first material (plate 1, see fig.5) is injected into the second material (portion 2, see fig.5) to form a zone (molten pool 3a, see fig.5) comprising the first material (plate 1, see fig.5) surrounded by the second material (portion 2, see fig.5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Frish invention, as modified by Pfitzner and Nagashima, to include the teachings as taught by ‘414 such that the hole is formed by first forming a hole that does not penetrate through the first material, and then pulsing the laser such that at least some of the first material is injected into the second material to form a zone comprising the first material surrounded by the second material. Doing so allows the generation of the porosity in laser irradiation process is prevented efficiently (See advantage of ‘414).
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner as applied to claim 54, and further in view of Bruck (US 20150027994 A1, previously cited)
Regarding claim 71, the modification discloses substantially all the claimed limitations, except a step of remelting at least one of the first material and the second material with the laser.  
Bruck discloses method of using the flux sheet to restore a surface (24) of a metal substrate (26), comprising the step of:
remelting at least one of the first material and the second material (substrate 26, see fig.6) with the laser (laser beam 32, see fig.6. Para.0055 recites: “The laser beam 32 re-melts the surface 24 of the substrate 26”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding process in Frish, as modified by Pfitzner, to include the step of remelting at least one of the first material and the second material with the laser as taught by Bruck since it is usable for a wide range of metals that are difficult to weld (see para.0058-0066 of Bruck).
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner as applied to claim 54, and further in view of Yang (US 20150202718 A1, previously cited)
Regarding claim 72, the modification discloses substantially all the claimed limitations, except the weld comprises at least one void in at least one of the first material and the second material.  
Yang discloses a system and method for stabilizing the molten pool in a laser welding operation, comprising:
 	 the weld (weld area 20, see fig. 2B) comprises at least one void (porosity 26, see fig.2B and para.0022) in at least one of the first material and the second material (workpiece 12 or 14, see figs.2A-B).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the void in at least one of the first material and the second material as taught by Yang in Frish since porosity/void often occurs in welding process.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner as applied to claim 54, and further in view of Bozorgi (US 20140126167 A1 previously cited)
Regarding claim 73, Frish does not explicitly disclose the laser pulses have a pulse repetition frequency, the pulse repetition frequency is greater than 10kHz, and the spot size, the pulse fluence, the pulse widths, and the pulse repetition frequency are selected such that at least one of the first material and the second material resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld.  
Bozorgi discloses the use of a pulsed laser to locally heat and micro -weld a titanium cap to the substrate, comprising:
the pulse repetition frequency is greater than l0kHz (see table 1, para.0050, pulse frequency 14Hz), and the spot size (see table 1, para.0050, spot size 300 um), the pulse fluence (see table 1, energy per pulse 1.3J and focal spot size 300um. It is clear to find the pulse fluence from the energy and focal spot size ), the pulse widths (see pulse widths in fig.10), and the pulse repetition frequency see table 1, para.0050, pulse frequency 14Hz) are selected such that at least one of the first material and the second material (workpiece, see para.0012) resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld (para.0012 recites: “Laser welding in the present invention refers to the low repetition rate regime in which significant re-solidification of work piece occurs between laser pulses”. By resoliciting between successive laser pulses, the laser pulses of Bozorgi inhibits the formation of an intermetallic phase in the weld as claimed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in the combination above to include the pulse repetition frequency is greater than l0kHz, and the spot size, the pulse fluence, the pulse widths, and the pulse repetition frequency are selected such that at least one of the first material and the second material resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld as taught by Bozorgi, in order to  minimize the thermal distortion on substrate(s) (See para.0057 of Bozorgi).
Claims 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish / Pfitzner as applied to claim 54, and further in view of Kornowski (US 20160250443 A1, previously cited)
Regarding claim 74, the modification discloses substantially all the claimed limitations, except the spot size is less than 100 µm.
	 Kornowski discloses a microwelding method (see fig.3A and para.0122), comprising:
the spot size is less than 100 µm recited in claim 74 (para.0122 recites: “the size of the welded spot and/or of the laser spot cross-section is, for example, 25-35 µm, 30-45 µm,”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser of Frish to include the spot sizes as taught by Kornowski, for the purpose of archiving the desired welding spot size.
Regarding claim 75, the modification discloses substantially all the claimed limitations, except the spot size is less than 60 µm.  
Kornowski discloses a microwelding method (see fig.3A and para.0122), comprising:
the spot size is less than 100 µm recited in claim 74 (para.0122 recites: “the size of the welded spot and/or of the laser spot cross-section is, for example, 25-35 µm, 30-45 µm,”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser of Frish to include the spot sizes as taught by Kornowski, for the purpose of archiving the desired welding spot size.
Response to Arguments
103 Rejections:
Claim 54
Applicant’s arguments, see Remarks, filed on 03/22/2022, with respect to the rejection(s) of claim(s) 54 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frish and Pfitzner (newly cited references).
Claim 55
Claim 55 is rejected by the virtue of its dependency from claim 54.
Claim 66
Applicant' s arguments with respect to claim(s) 66 have been considered but are moot because the new ground of rejection to claim 66 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 68
Applicant' s arguments with respect to claim(s) 68 have been considered but are moot because the new ground of rejection to claim 68 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 70
Claim 70 is rejected by the virtue of its dependency from claims 54 and 66.
Claim 56
Applicant's arguments filed on pages 19-22, Remarks have been fully considered but they are not persuasive. 
In the rejections, the Examiner has used figures 4A-B of Hoyoya to show the result of “spacing the focussed spots apart by a distance that is small enough to cause the melt pools to overlap and that is large enough to ensure the distal end of the heat stakes are distinct and separate from each other in at least one direction”. In figure 4B of Hoyoya, the output of the laser beam LB apart by a distance that is small enough to cause the melt pools 3 to overlap and that is large enough to ensure the distal end of the heat stakes 3a are distinct and separate from each other in at least one direction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser system and controller of Frish to include the teachings as taught by Hosoya. Doing so allows to weld different metallic materials effectively.
In addition, page 21 in the Remark recites: " Each of the spot welds 3 is very likely to have been made by a single pulse from a Q- switched YAG laser. Typical pulse lengths are several milliseconds, although pulse widths from lasers available at the time of the invention described in Hosoya could be tens or hundreds of microseconds. The lasers are certainly not nanosecond lasers as required by amended claim 54 of the Applicant's specification. " This feature does not in the claim language of claim 56. The limitation “the laser pulses have pulse widths between 1 ns and 3000ns” recited in claim 54 is relied on Frish; thus, in claim 56, no limitation requires the lasers have to be nanosecond lasers as stated in the Remarks.
Also, claim 56 is rejected by the virtue of its dependency from claim 54.
Claims 57-60
Applicant' s arguments with respect to claim(s) 57-60 have been considered but are moot because the new ground of rejection to claims 57-60 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 61
Coleman teaches a signal from a laser is selected to improve the smoothness of a surface of the laser weld (see para.0046). Therefore, one of the ordinary skills in the art would combine the teachings of Coleman in the modified Frish invention for the purpose of removing any remaining stress concentration details and thereby provide a smooth finished surface having improved fatigue characteristics.
In addition, claim 61 is rejected by the virtue of its dependency from claims 54 and 57.
Claim 62
Applicant' s arguments with respect to claim(s) 62 have been considered but are moot because the new ground of rejection to claim 62 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, claim 62 is rejected by the virtue of its dependency from claims 54 and 57.
Claims 63, 76-77
The Examiner respectfully disagrees with the Applicant because Negoita discloses all claimed limitations required in claims 63, 76-77. Thus, one of the ordinary skills in the art would modify the laser in the modified Frish invention to have the beam quality as claimed to provide significant effect on spectral brilliance.
Claim 64
Applicant' s arguments with respect to claim(s) 64 have been considered but are moot because the new ground of rejection to claim 64 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 65
The Examiner respectfully with the Applicant because:
Claim 65 recites the limitation: “the laser is characterized by a wavelength between 1000nm and 3000nm” and the cited reference Wersborg discloses it in para.0074. 
It is noted that claim 54 recites the limitation “the laser pulses have pulse widths between 1 ns and 3000ns”, which is relied on the main reference Frish. Claims 54 and 65 do not require the “nanosecond lasers” as stated on page 32, Remarks.
In addition, claim 65 is rejected by the virtue of its dependency from claim 54.
Claim 67
Applicant' s arguments with respect to claim(s) 67 have been considered but are moot because the new ground of rejection to claim 67 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 69
Applicant' s arguments with respect to claim(s) 69 have been considered but are moot because the new ground of rejection to claim 69 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim 71
The limitation in claim 54 that the weld is autogenous is relied on the main reference Frish.
Claim 54 is rejected as stated above; thus, claim 71 s rejected by the virtue of its dependency from claim 54.
Claim 72
Claim 72 s rejected by the virtue of its dependency from claim 54.
	Claim 73
The Examiner respectfully with the Applicant because:
Claim 73 requires: “the laser pulses have a pulse repetition frequency, the pulse repetition frequency is greater than 10kHz, and the spot size, the pulse fluence, the pulse widths, and the pulse repetition frequency are selected such that at least one of the first material and the second material resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld”; and it does not require “welding dissimiliar metals” as stated in page 38, Remarks. In Bozorgi, the pulse repetition frequency is greater than 10kHz (see para.0050). This reference also teaches “the spot size, the pulse fluence, the pulse widths, and the pulse repetition frequency are selected such that at least one of the first material and the second material resolidifies between successive laser pulses”. Therefore, by having all the above limitations. Bozorgi teaches “inhibiting the formation of an intermetallic phase in the weld” as a result of the above limitations. Therefore, one of the ordinary skills in the art would modify the laser welding system in the modified Frish invention to have the claimed limitations recited in claim 73.
	Also, claim 73 is rejected by the virtue of its dependency from claim 54.
Claims 74-75
Claims 74-75 are rejected by the virtue of its dependency from claim 54.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5268556 A discloses laser welding methods, comprising:
Welding a first body (11) of a first metal which has been plated on one surface thereof with a layer (13) of a second metal comprises the step of vaporizing a portion of said layer. This is done by directing a first pulsed laser beam (17) at the layer (13), the first pulsed laser beam having a first relatively high peak power and a first relatively low pulse duration. The vaporizing results in exposure of a portion of the first body (11). Thereafter, part of the first body is melted by directing a second pulsed laser beam (20) at the exposed portion of the first body, said second pulsed laser beam having a second peak power smaller than the first peak power and a second pulse duration longer than said first pulse duration. By using the same laser (18) in a two-step process, first to vaporize a portion of the plating, such as gold plating on Kovar, and thereafter using the same laser for making the weld, one can avoid a microcracking problem in a manner that is quick, simple and convenient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761